DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/090,430 originally filed 10/01/2018 is a 371 of PCT/JP2016/061914 filed on 04/13/2016.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in Response to a Request for Continued Examination filed on 06/13/2022 where in claims 1-8 are pending and ready for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
The claim language “an automatic waveform processing unit configured to automatically detect a peak for each of the three pieces of chromatogram data” does not include sufficient structure defining an algorithm to “automatically detect a peak for each of the three pieces of chromatogram data” (see MPEP 2181 II.B).  The “structure” in this case is the hardware (processor) plus the algorithm that the hardware uses to perform the function, where the algorithm can be expressed in various ways for example in understandable terms, mathematical formula, in prose, in a flow chart, etc.  Corresponding structure is disclosed in at least ¶ 0037-¶ 0038 of the instant specification.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Norton, U.S. Pub. No. 20040113062A1 in view of Ishii Kimihiko et al. (hereinafter Ishii), JP5315025B2 in further view of Hakozaki Hiroyuki et al. (hereinafter Hakozaki), JP5270439B2, in further view Ito et al. (hereinafter Ito), U.S. Pat. No. 5,670,379.

Regarding independent claim 1 Norton teaches:
	A data processing device for processing three or more pieces of chromatogram data with [different analysis dates and times], obtained by repeatedly performing chromatographic analysis on samples containing the same component (Norton, ¶ 0017, ¶ 0022, ¶ 0065, Norton teaches in ¶ 0065 the “data processing device.” Norton also teaches that data can be obtained from “the instrument, from a different computer system, or from a data storage device (¶ 0022), and teaches “a collection of data sets is acquired from a large number (i.e., more than two) of samples before subsequent processing occurs” (¶ 0022) where “more than two” discloses at least three pieces of chromatogram data, which would read on “three or more pieces of chromatogram data.”  Additionally, Norton teaches that the “data sets can have nonlinear variation in retention time, so that corresponding peaks (i.e., peaks representing the same analyte) in different samples elute from the chromatographic column at different times” (¶ 0017) therefore the samples contain “the same component”), the device comprising: 
	Norton does not teach:
	[different analysis dates and times]
	Ishii teaches:
	[different analysis dates and times]  (Ishii, fig 3, ¶ 0011, ¶ 0020-0022:  Ishii “the information for identifying a sample containing a chemical substance includes an analysis data number, a date, a sample name, a sample number, a sample number (sic), a sample concentration, method information and the like indicating the order of analysis” (¶ 0020) and “qualitative information (which) is the information showing the attribute of a chemical substance, for example, analysis time, and quantitative information (which) is the information showing the quantity of a chemical substance, for example, signal strength” (¶ 0021).  This information is used by Ishii “when change of the analysis results with the passage of time is recognized, the change can be easily visually recognized by displaying the change every time” (abstract) where the “change of the analysis results” may be “an abnormality in the retention time (see 6th limitation of claim 1) or signal intensity of the peak (see 5th limitation of claim 1) of the target sample in the analysis result” (¶ 0011),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the analysis dates and times as disclosed by Ishii in order to provide a method  where the “difference in component between lost can be recognized in one glance with a plurality of measuring data, and the difference between the lots can be recognized easily” (Ishii, abstract).  
	Norton teaches:
	at least one processor configured to implement  (Norton, ¶ 0065):
	an automatic waveform processing unit configured to automatically detect a peak for each of the three pieces of chromatogram data (Norton, ¶ 0022, ¶ 0043, Norton teaches “a collection of data sets is acquired from a large number (i.e., more than two) of samples before subsequent processing occurs” (¶ 0022) where “more than two” discloses at least “three pieces of chromatogram data.”  Norton also teaches in ¶ 0043 that “peak selection can be determined by a manual or automated peak selection algorithm”); 
	a manual waveform processing unit configured to change peak information on the peaks of a first piece and a second piece of the three pieces of chromatogram data detected by the automatic waveform processing unit [based on a manual operation by a user] (Norton, ¶ 0024, 
¶ 0052, Norton teaches “for every pair of reference peak and potentially corresponding test peak, the data are transformed from                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            t
                                        
                                        
                                            t
                                            e
                                            s
                                            t
                                        
                                    
                                
                            
                             
                        
                    to                          
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                    ,
                                    ∆
                                     
                                    t
                                
                            
                             
                        
                     where                         
                            
                                
                                    t
                                
                                
                                    a
                                    v
                                    g
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    r
                                                    e
                                                    f
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    t
                                                
                                                
                                                    t
                                                    e
                                                    s
                                                    t
                                                
                                            
                                        
                                    
                                     
                                
                                
                                    2
                                
                            
                        
                     and                        
                            ∆
                            t
                            =
                            
                                
                                    t
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            -
                             
                            
                                
                                    t
                                
                                
                                    t
                                    e
                                    s
                                    t
                                
                            
                             
                        
                    ” (¶ 0052) thereby changing the peak information on the peaks “detected by the automatic waveform processing unit” where “One data set can be chosen (arbitrarily or according to a criterion) to serve as a reference spectrum” (¶ 0024)  .  
	Norton does not teach:
	The change in peak information is [based on a manual operation by a user]
	Hakozaki teaches:
	The change in peak information is [based on a manual operation by a user] (Hakozaki 
fig 8, ¶ 0068-¶ 0073:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068) and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” where the “button areas” are part of a “user interface” (¶ 0069) thereby teaching “a manual waveform processing unit configured to change peak information on the peaks” “based on a manual operation by a user”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the change of peak information based on user input as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 
	Norton teaches:	
	a peak selection unit configured to select, for a third piece of the three pieces of chromatogram data among the three pieces of chromatogram data of which the automatic waveform processing unit automatically detected a peak, (Norton, ¶ 0024, ¶ 0027, Norton teaches “One data set can be chosen (arbitrarily or according to a criterion) to serve as a reference spectrum”(¶ 0024) where the “one data set” discloses the “third piece of the three pieces of chromatogram data” as the “one data set” is in addition to the “one or more pair of data sets” (¶ 0024) which discloses at least “three pieces of chromatogram data.” Norton also teaches “assuming the samples are analyzed on the instrument consecutively” ¶ 0024) which discloses the samples are analyzed on the same instrument which may use an “automatic peak selection method” (¶ 0047) thereby a peak is “automatically detected)”  
	Norton does not teach:
	a peak of the same component as the peak with the peak information changed by the manual waveform processing unit, based on a [sequence of analysis dates and times]
	Hakozaki teaches:
	a peak of the same component as the peak with the peak information changed by the manual waveform processing unit, based on a [sequence of analysis dates and times] (Hakozaki fig 8, ¶ 0068-¶ 0069:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068) and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” where the “button areas” are part of a “user interface” (¶ 0069) thereby teaching “the peak information changed by the manual waveform processing unit”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 
	Ishii teaches:
	[sequence of analysis dates and times]  (Ishii, fig 3, ¶ 0011, ¶ 0020-0022:  Ishii “the information for identifying a sample containing a chemical substance includes an analysis data number, a date, a sample name, a sample number, a sample number (sic), a sample concentration, method information and the like indicating the order of analysis” (¶ 0020) and “qualitative information (which) is the information showing the attribute of a chemical substance, for example, analysis time, and quantitative information (which) is the information showing the quantity of a chemical substance, for example, signal strength” (¶ 0021).  Additionally, Ishii teaches fig 3 which depicts a graph “with the analysis data number as the vertical axis and the analysis time as the horizontal axis” (¶ 0022) thereby disclosing a [sequence of analysis dates and times].  This information is used by Ishii “when change of the analysis results with the passage of time is recognized, the change can be easily visually recognized by displaying the change every time” (abstract) where the “change of the analysis results” may be “an abnormality in the retention time (see 6th limitation of claim 1) or signal intensity of the peak (see 5th limitation of claim 1) of the target sample in the analysis result” (¶ 0011),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the analysis dates and times as disclosed by Ishii in order to provide a method  where the “difference in component between lost can be recognized in one glance with a plurality of measuring data, and the difference between the lots can be recognized easily” (Ishii, abstract).  
	Norton teaches:
	a peak information reflection unit configured to reflect the change made in the peak information on the peak in the analyzed data of the first piece and the second piece of chromatograph data, in the peak information on the peak in the third piece of chromatograph data selected by the peak selection unit, based on the elution time difference calculated by the time difference calculation unit and [the sequence of the analysis dates and times] (Norton, ¶ 0052:  Norton teaches tref,, and ttest where tref refers to “the third piece of chromatograph data” and ttest refers to “the first piece and the second piece of chromatograph data.”  Norton also teaches “Typically, time points of the reference data set are fixed and the test data set modified” 
(¶ 0052) which discloses the reference data set, the “third piece of chromatograph data” may change.  Additionally, Norton teaches “This process can be repeated to align all data sets to the reference data set” (¶ 0052) thereby teaching a “change made in the peak information on the peak in the analyzed data of the first piece and the second piece of chromatograph data” where “to align all data sets’ discloses a change is made)
	Norton does not teach:
	[the sequence of analysis dates and times]
	Ishii teaches:
	[the sequence of the analysis dates and times] (see above)
	Norton teaches:
	wherein the peak information includes information of a peak start point a peak end point and a peak position (Norton, fig 4A, ¶ 0028:  Norton teaches in that “DTW aligns the entire data set, and not just peaks of the data set, and that DTW yields a discrete time point mapping, rather-than a function that transforms the original time points into aligned time points” 
(¶ 0028).  This would include “peak start point a peak end point and a peak position” as seen in fig 4A).
	Norton does not teach:
	a time difference calculation unit configured to take, as analyzed data, the first piece and the second piece of chromatogram data each having peak information on each of peaks of the same component, which are changed by the manual waveform processing unit, and calculates an elution time difference between the peaks of the same component in the first piece and the second piece of analyzed data based on analysis dates and times; 
	wherein the manual waveform processing unit is configured to change the peak information based on the manual operation by the user in which the user changes a peak start point, a peak end point or a peak position.  
	Ito teaches:
	a time difference calculation unit configured to take, as analyzed data, the first piece and the second piece of chromatogram data each having peak information on each of peaks of the same component, [which are changed by the manual waveform processing unit,] and calculates an elution time difference between the peaks of the same component in the first piece and the second piece of analyzed data based on analysis dates and times  (Ito, fig 1, Table 2, Col 3 line 66-Col 4 line 30:  Ito teaches analyzing peak data using a first and second piece of analyzed data (T1 of peak A1c and T2 of peak F) and determining “differences between T2 and T3 , at respective time and date, is stored in a secular change storage unit 55” (col 4 line 8-14) disclosing the peak analysis is “based on analysis dates and times”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Ito in order to provide an apparatus and method that provides where “The analyzed results of the chromatograph system can thus be improved” (Ito, Abstract). 
	Hakozaki teaches “changed by the manual waveform processing unit” (Hakozaki, fig 8, 
¶ 0068-¶ 0069, see above).
	Hakozaki teaches:
	wherein the manual waveform processing unit is configured to change the peak information based on the manual operation by the user in which the user changes a peak start point, a peak end point or a peak position (Hakozaki,  fig 8, ¶ 0068-¶ 0073:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068 and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” thereby teaching “a manual waveform processing unit configured to change peak information based on the manual operation by the user” where “peak edge movement” discloses changing “a peak start point, a peak end point or a peak position”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 

Regarding claim 4 Norton as modified teaches:
	comprising a time range specification unit that specifies a time range in the analyzed data, 
	wherein the peak selection unit selects a peak of the same component as the peak with the peak information changed by the manual waveform processing unit, based on the time range specified by the time range specification unit and the analysis dates and times (Norton, ¶ 0041, Norton teaches “M individual mass chromatograms” reads on “the analyzed data,” and “any selection criteria by which chromatograms are selected for inclusion” where “any selection criteria” may include “the time range” and “the analysis dates and times”).

Regarding independent claim 5:
	A data processing method for processing three or more pieces of chromatogram data with [different analysis dates and times], obtained by repeatedly performing chromatographic analysis on samples containing the same component (Norton, ¶ 0017, ¶ 0022, ¶ 0065, Norton teaches in ¶ 0065 the “data processing device.” Norton also teaches that data can be obtained from “the instrument, from a different computer system, or from a data storage device (¶ 0022), and teaches “a collection of data sets is acquired from a large number (i.e., more than two) of samples before subsequent processing occurs” (¶ 0022) where “more than two” discloses at least three pieces of chromatogram data, which would read on “three or more pieces of chromatogram data.”  Additionally, Norton teaches that the “data sets can have nonlinear variation in retention time, so that corresponding peaks (i.e., peaks representing the same analyte) in different samples elute from the chromatographic column at different times” (¶ 0017) therefore the samples contain “the same component”), the method comprising: 
	Norton does not teach:
	[different analysis dates and times]
	Ishii teaches:
	[different analysis dates and times]  (Ishii, fig 3, ¶ 0011, ¶ 0020-0022:  Ishii “the information for identifying a sample containing a chemical substance includes an analysis data number, a date, a sample name, a sample number, a sample number (sic), a sample concentration, method information and the like indicating the order of analysis” (¶ 0020) and “qualitative information (which) is the information showing the attribute of a chemical substance, for example, analysis time, and quantitative information (which) is the information showing the quantity of a chemical substance, for example, signal strength” (¶ 0021).  This information is used by Ishii “when change of the analysis results with the passage of time is recognized, the change can be easily visually recognized by displaying the change every time” (abstract) where the “change of the analysis results” may be “an abnormality in the retention time (see 6th limitation of claim 1) or signal intensity of the peak (see 5th limitation of claim 1) of the target sample in the analysis result” (¶ 0011),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the analysis dates and times as disclosed by Ishii in order to provide a method  where the “difference in component between lost can be recognized in one glance with a plurality of measuring data, and the difference between the lots can be recognized easily” (Ishii, abstract).  
	Norton teaches:
	an automatic waveform processing step of automatically detecting a peak for each of the three pieces of chromatogram data (Norton, ¶ 0022, ¶ 0043, Norton teaches “a collection of data sets is acquired from a large number (i.e., more than two) of samples before subsequent processing occurs” (¶ 0022) where “more than two” discloses at least “three pieces of chromatogram data.”  Norton also teaches in ¶ 0043 that “peak selection can be determined by a manual or automated peak selection algorithm”); 
	a manual waveform processing step of changing peak information on the peaks of a first piece and a second piece of the three pieces of chromatogram data detected by the automatic waveform processing step [based on a manual operation by a user] 	(Norton, ¶ 0024, ¶ 0052, Norton teaches “for every pair of reference peak and potentially corresponding test peak, the data are transformed from                         
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            t
                                        
                                        
                                            t
                                            e
                                            s
                                            t
                                        
                                    
                                
                            
                             
                        
                    to                          
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            a
                                            v
                                            g
                                        
                                    
                                    ,
                                    ∆
                                     
                                    t
                                
                            
                             
                        
                     where                         
                            
                                
                                    t
                                
                                
                                    a
                                    v
                                    g
                                
                            
                            =
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    t
                                                
                                                
                                                    r
                                                    e
                                                    f
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    t
                                                
                                                
                                                    t
                                                    e
                                                    s
                                                    t
                                                
                                            
                                        
                                    
                                     
                                
                                
                                    2
                                
                            
                        
                     and                        
                            ∆
                            t
                            =
                            
                                
                                    t
                                
                                
                                    r
                                    e
                                    f
                                
                            
                            -
                             
                            
                                
                                    t
                                
                                
                                    t
                                    e
                                    s
                                    t
                                
                            
                             
                        
                    ” (¶ 0052) thereby changing the peak information on the peaks “detected by the automatic waveform processing unit” where “One data set can be chosen (arbitrarily or according to a criterion) to serve as a reference spectrum” (¶ 0024)  
	Norton does not teach:
	The change in peak information is [based on a manual operation by a user]
	Hakozaki teaches:
	The change in peak information is [based on a manual operation by a user] (Hakozaki 
fig 8, ¶ 0068-¶ 0073:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068) and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” where the “button areas” are part of a “user interface” (¶ 0069) thereby teaching “a manual waveform processing unit configured to change peak information on the peaks” “based on a manual operation by a user”); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the change of peak information based on user input as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 
	Norton teaches:
	a peak selection step of selecting, for a third piece of the three pieces of chromatogram data among the three pieces of chromatogram data of which the automatic waveform processing unit automatically detected a peak, (Norton, ¶ 0024, ¶ 0027, Norton teaches “One data set can be chosen (arbitrarily or according to a criterion) to serve as a reference spectrum”(¶ 0024) where the “one data set” discloses the “third piece of the three pieces of chromatogram data” as the “one data set” is in addition to the “one or more pair of data sets” (¶ 0024) which discloses at least “three pieces of chromatogram data.” Norton also teaches “assuming the samples are analyzed on the instrument consecutively” ¶ 0024) which discloses the samples are analyzed on the same instrument which may use an “automatic peak selection method” (¶ 0047) thereby a peak is “automatically detected)”  
	Norton does not teach:
	a peak of the same component as the peak with the peak information changed by the manual waveform processing step, based on a [sequence of analysis dates and times] 
	Hakozaki teaches:
	a peak of the same component as the peak with the peak information changed by the manual waveform processing step, based on a [sequence of analysis dates and times] (Hakozaki,  fig 8, ¶ 0068-¶ 0069:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068) and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” where the “button areas” are part of a “user interface” (¶ 0069) thereby teaching “the peak information changed by the manual waveform processing unit”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 
	Ishii teaches:
	[sequence of analysis dates and times]  (Ishii, fig 3, ¶ 0011, ¶ 0020-0022:  Ishii “the information for identifying a sample containing a chemical substance includes an analysis data number, a date, a sample name, a sample number, a sample number (sic), a sample concentration, method information and the like indicating the order of analysis” (¶ 0020) and “qualitative information (which) is the information showing the attribute of a chemical substance, for example, analysis time, and quantitative information (which) is the information showing the quantity of a chemical substance, for example, signal strength” (¶ 0021).  Additionally, Ishii teaches fig 3 which depicts a graph “with the analysis data number as the vertical axis and the analysis time as the horizontal axis” (¶ 0022) thereby disclosing a [sequence of analysis dates and times].  This information is used by Ishii “when change of the analysis results with the passage of time is recognized, the change can be easily visually recognized by displaying the change every time” (abstract) where the “change of the analysis results” may be “an abnormality in the retention time (see 6th limitation of claim 1) or signal intensity of the peak (see 5th limitation of claim 1) of the target sample in the analysis result” (¶ 0011),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the analysis dates and times as disclosed by Ishii in order to provide a method  where the “difference in component between lost can be recognized in one glance with a plurality of measuring data, and the difference between the lots can be recognized easily” (Ishii, abstract).  
	Norton teaches:
	a peak information reflection step of reflecting the change, made in the peak information on the peak in the analyzed data of the first piece and the second piece of chromatograph data, in the peak information on the peak in the third piece of chromatograph data selected by the peak selection step based on the elution time difference calculated by the time difference calculation step and [the sequence of the analysis dates and times] (Norton, ¶ 0052:  Norton teaches tref,, and ttest where tref refers to “the third piece of chromatograph data” and ttest refers to “the first piece and the second piece of chromatograph data.”  Norton also teaches “Typically, time points of the reference data set are fixed and the test data set modified” 
(¶ 0052) which discloses the reference data set, the “third piece of chromatograph data” may change.  Additionally, Norton teaches “This process can be repeated to align all data sets to the reference data set” (¶ 0052) thereby teaching a “change made in the peak information on the peak in the analyzed data of the first piece and the second piece of chromatograph data” where “to align all data sets’ discloses a change is made)
	Norton does not teach:
	[the sequence of analysis dates and times]
	Ishii teaches:
	[the sequence of the analysis dates and times] (see above)
	Norton teaches:
	wherein the peak information includes information of a peak start point a peak end point and a peak position (Norton, fig 4A, ¶ 0028:  Norton teaches in that “DTW aligns the entire data set, and not just peaks of the data set, and that DTW yields a discrete time point mapping, rather-than a function that transforms the original time points into aligned time points” 
(¶ 0028).  This would include “peak start point a peak end point and a peak position” as seen in fig 4A).
	Norton does not teach:
	a time difference calculation step of taking, as analyzed data, the first piece and the second piece of chromatogram data each having the peak information on each of peaks of the same component, which are changed by the manual waveform processing step, and calculating an elution time difference between the peaks of the same component in the first piece and the second piece of analyzed data based on analysis dates and times; 
	wherein in the manual waveform processing step, the peak information is changed based on the manual operation by the user in which the user changes a peak start point, a peak end point or a peak position.  
	Ito teaches:
	a time difference calculation unit configured to take, as analyzed data, the first piece and the second piece of chromatogram data each having peak information on each of peaks of the same component, [which are changed by the manual waveform processing unit,] and calculates an elution time difference between the peaks of the same component in the first piece and the second piece of analyzed data based on analysis dates and times  (Ito, fig 1, Table 2, Col 3 line 66-Col 4 line 30:  Ito teaches analyzing peak data using a first and second piece of analyzed data (T1 of peak A1c and T2 of peak F) and determining “differences between T2 and T3 , at respective time and date, is stored in a secular change storage unit 55” (col 4 line 8-14) disclosing the peak analysis is “based on analysis dates and times”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Ito in order to provide an apparatus and method that provides where “The analyzed results of the chromatograph system can thus be improved” (Ito, Abstract). 
	Hakozaki teaches “changed by the manual waveform processing unit” (Hakozaki, fig 8, 
¶ 0068-¶ 0069, see above).
	Hakozaki teaches:
	wherein in the manual waveform processing step, the peak information is changed based on the manual operation by the user in which the user changes a peak start point, a peak end point or a peak position (Hakozaki,  fig 8, ¶ 0068-¶ 0073:  Hakozaki teaches “Fig 8 shows a dialog box for performing ‘manual peak processing’ as data analysis” (¶ 0068 and “One or more processing button areas R20 for specifying general manual peak processing such as ‘peak edge movement’, ‘baseline edge movement’, ‘baseline shape change’ and the like” thereby teaching “a manual waveform processing unit configured to change peak information based on the manual operation by the user” where “peak edge movement” discloses changing “a peak start point, a peak end point or a peak position”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including peak information changed by manual peak processing as taught by Hakozaki in order to provide an apparatus and program that provides “an improvement of a function of creating parameters applied to a chromatogram in data analysis and the like” (Hakozaki, ¶ 0001). 

 Regarding claim 8
	Claim 8 recites analogous limitations as claim 4 above and is therefore rejected on the same premise.

Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norton as modified Ishii, Hakozaki, and Ito as applied to claim 1 and 5 respectfully above, and further in view of Excoffier , U.S. Pat. No. 6816789B2.

Regarding claim 2 Norton as modified does not teach:
	comprising a display processing unit configured to display the analyzed data and the third piece of chromatograph data in accordance with a sequence of the analysis dates and times.  
	Excoffier teaches;
	 comprising a display processing unit configured to display the analyzed data and the third piece of chromatograph data in accordance with a sequence of the [analysis dates and times] (Excoffier, fig 9, col 2 line 39-53, col 10 line 5-33, Excoffier teaches “”the present invention also provides a user interface to display results of chromatogram analysis” (col 2 line 49-53).  Excoffier also teaches “multiple chromatographic traces may be overlaid above each other to allow visual comparison of the traces” thereby teaching “display the analyzed data and the third piece of chromatograph data” as “multiple chromatographic traces” discloses “analyzed data and the third piece of chromatograph data”)  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the display of the analyzed and target data as disclosed by Excoffier in order to provide “a method for reducing each chromatogram to a data set that can be compared to another such data set, producing a comparison result that indicates the similarity or dissimilarity of the two chromatograms” (Excoffier, col 2 line 39-44).
	Ishii teaches “analysis dates and times,” see claim 1 above.

Regarding claim 3 the Norton as modified does not teach:
	the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in a data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the third piece of chromatograph data.  
	Excoffier teaches:
	the display processing unit displays at least a peak position in data with an immediately previous analysis date and time and a peak position in a data with an immediately subsequent analysis date and time in association with the peaks of the same component in the analyzed data and the third piece of chromatograph data (Excoffier, fig 9, col 10 line 5-33, “selecting one or more points on cluster map 904 will display the corresponding chromatographic trace(s) in window 906 and/or 908” (col 10 line 20-22) and “”multiple chromatographic traces may be overlaid above each other to allow visual comparison of the traces” (col 10 line 23-24) therefore display can show multiple peaks with respect to each other, “Other and additional criteria may be established for automated overlaying of one or more traces within the scope of the invention” (col 10 line 31-33) discloses that display can show “analyzed data”  and “the third piece of chromatograph data”  with respect to each other).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claim invention to have modified the system of comparing chromatography spectra as disclosed by Norton by including the display of a peak of the immediately previous and immediately subsequent analysis date and time of the analyzed and target data as disclosed by Excoffier in order to provide “a method for reducing each chromatogram to a data set that can be compared to another such data set, producing a comparison result that indicates the similarity or dissimilarity of the two chromatograms” (Excoffier, col 2 line 39-44).

Regarding claim 6:
	Claim 6 recites analogous limitations as claim 2 above and is therefore rejected on the same premise.  With respect to Ishii teaching “analysis dates and times,” see claim 5 above.

Regarding claim 7:
	Claim 7 recites analogous limitations as claim 3 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s argument (remarks) filed 04/22/2022 have been fully considered.

Regarding Claim Interpretation page 7 of Applicant’s remarks, Applicant states “A ‘processor’ is added to claim 1 to avoid this interpretation” in reference to 35 U.S.C. 112(f).  
	Examiner respectfully disagrees.  The “structure” in this case is the hardware (processor) plus the algorithm that the hardware uses to perform the function, where the algorithm can be expressed in various ways for example in understandable terms, mathematical formula, in prose, in a flow chart, etc.  The claim language “an automatic waveform processing unit configured to automatically detect a peak for each of the three pieces of chromatogram data” does not include sufficient structure defining an algorithm to “automatically detect a peak for each of the three pieces of chromatogram data” (see MPEP 2181 II.B).  

Regarding Claim Rejections – 35 USC ¶ 103, page 7-9 of Applicant’s arguments, new grounds for rejection are presented above.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pohl, U.S. Pat. No. 10,802,000 B2, teaches a method of calibrating a chromatography system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865        

/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                                                                              
6/30/2022